Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the special master, Paul T. Carroll III, who recommends that the Court accept the petition for voluntary discipline filed by Lyle Vincent Anderson (State Bar No. 017722) seeking a suspension pending the appeal of his felony conviction in Floyd County Superior Court for forgery in the first degree, see OCGA § 16-9-1 (b). Conviction of a felony constitutes a violation of Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d), and the maximum punishment is disbarment.
Anderson has appealed his conviction. The State Bar and the special master recommend that the Court accept Anderson’s petition. We agree that such a suspension is appropriate, see In the Matter of Thompson, 290 Ga. 81 (717 SE2d 480) (2011), and hereby suspend Anderson’s license to practice law in the State of Georgia pending termination of his appeal and until further order of the Court. He is reminded of his duties under Bar Rule 4-219 (c).
*634Decided February 16, 2015.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.

Petition for voluntary discipline accepted. Suspension pending termination of appeal and, further order of the Court.


All the Justices concur.